El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
*809El demandante, nn arrendatario, presentó nn pleito inte-resando la rescisión de nn contrato de arrendamiento e in-demnización de daños y perjuicios. En .la demanda original se alegó la existencia 'de nn contrato privado de arrenda-miento otorgado ante dos testigos y que lnego se elevó a escri-tura pública, alegando la erección de cierta caseta y el pago de los cánones de arrendamiento por el demandante, así como la contratación de una póliza de seguros y la constitución de nna hipoteca por parte del arrendador sobre las mencio-nadas mejoras y la pérdida consiguiente por parte del arren-datario de su crédito mercantil y reputación moral como hombre de negocios y ciudadano.
Después de haberse solicitado y registrado la rebeldía del demandado, se presentó una demanda enmendada en la que se alega un contrato verbal de arrendamiento con la expresa promesa de vender la finca arrendada al arrendatario por la suma de $500 tan pronto como los arrendadores hubiesen sa-tisfecho una hipoteca de determinada finca que comprende el terreno arrendado al demandante, consignando las mejoras hechas por el arrendatario y alegándose que el demandante firmó el contrato escrito, en donde no se hizo constar la men-cionada promesa de venta, inducido por las insidiosas ma-quinaciones que hicieron creer al demandante que la escri-tura no era más que pura fórmula' y que la verbal promesa de venta continuaría vigente. Se alegó además que los de-mandados, al pagar la hipoteca antes mencionada, no ven-dieron al demandante sino que volvieron a hipotecar el - te-rreno junto con las mejoras hechas por el demandante y fraudulentamente aseguraron los edificios junto con unas maquinarias que contienen y que son de la propiedad del demandante; que con motivo del referido incumplimiento del contrato por parte de los demandados, el demandante ha perdido la venta de dichas casas y del negocio a que se dedica-ban y en su consecuencia el haber dejado de ganar $3,000. La súplica se produce en la alternativa, ora para que se de-crete la nulidad del contrato escrito y se obligue al demandado *810al cumplimiento individual (specific performance) de la ale-gada promesa de venta, ora la rescisión del contrato con indemnización de daños y perjuicios.
El caso fue llamado para juicio y, no habiendo compare-cido los demandados, el demandante introdujo su prueba y obtuvo una sentencia que posteriormente fue dejada sin efecto a moción de los demandados.
Contra esta orden interpuso el demandante el presente recurso de apelación.
Cualquier, adecuada discusión de los trece motivos de error, algunos de los cuales no carecen por completo de fun-damento desde un punto de vista técnico, alongaría indebida-mente esta opinión sin que tuviese ningún propósito de mayor utilidad.
En la demanda enmendada no se alega que la minuta es-crita, en la que se dejó de incluir la supuesta promesa verbal de venta, se hubiese elevado casi un año después a escritura pública, y el documento últimamente mencionado, no se intro-dujo como prueba en el juicio. La moción para abrir la rebel-día se basaba en declaraciones juradas, documentos a las mis-mas acompañados y en los autos del caso. El abogado que re • dactó la demanda original fue sustituido por otro antes de radicarse la demanda enmendada.
En el affidavit del abogado de los demandados se hace constar en síntesis que para el mes de julio de 1917 los es-posos Pescay le hablaron de la demanda entablada en este caso; que para esa fecha el deponente era candidato para el puesto de representante at large en la Asamblea Legisla-tiva del país; y no teniendo un solo momento que dedicar al estudio del asunto, solicitó del abogado señor Gregory, que lo era a la sazón del demandante en este caso, abriera la re-beldía registrada y le concediera un tiempo hábil dentro del cual poder estudiar la defensa de sus representados y pre-sentar la contestación a la demanda; que el señor Gregory accedió gustoso a ello; que el deponente salió electo candi-dato en las elecciones generales celebradas en julio de 1917 *811y que desde entonces Rasta la fecha no ha podido dedicarse nn solo momento al estudio de sus asuntos profesionales por motivo de sus trabajos en la Legislatura; que nunca tuvo conocimiento de la rebeldía registrada, ni del señalamiento del caso para juicio, por lo cual no pudo haber hecho gestión alguna, ni personalmente ni por medio de otro letrado en defensa de los intereses de sus representados.
El demandado Simón Pescay jura que, como uno de los demandados, celebró con el demandante un contrato de arren-damiento del solar que describe, el cual contrato consta inserto en la demanda enmendada; que niega haber ofrecido ni ver-balmente ni por escrito al demandante, venderle dicho solar por precio alguno durante la vigencia de dicho contrato, ni en ningún otro tiempo; que dicho contrato privado fué ele-vado a escritura pública en primero de enero de 1917, en cuyo acto el deponente y el demandante ratificaron lo conve-nido previamente en el anterior contrato extrajudicial. Que ni en el contrato extrajudicial ni en el elevado a escritura pública, se hace mención del compromiso de venta por parte del deponente al demandante; antes bien, es cláusula esen-cial de ambos contratos, que al finalizar el término de arren-damiento — es decir, después de transcurrido el período de tres años del mismo — el demandante no tendrá opción alguna a los terrenos aludidos; en otras palabras, la caseta pasará a ser de la propiedad exclusiva del deponente y de su esposa; que sobre los terrenos indicados y sobre la casa que queda hacia la carretera, pesaba una hipoteca a favor del señor Abarca pero que habiendo obtenido el deponente oportunidad y oca-sión de pagar un interés más bajo, levantó dicha hipoteca para otorgar otra el mismo día por menor cantidad a favor de Antonio Pérez Pierret; que el deponente no levantó total-mente la hipoteca en aquel entonces por no tener dinero con qué pagarla; que si lo hubiera tenido hubiera preferido, como hombre prudente de negocios, pagar la deuda en vez de gravar su peculio con un pago innecesario de intereses; que el de-ponente aseguró la caseta a que se refiere la demanda en-*812mendada, no a nombre de él, sino a nombre del demandante, y sin incluir en el seguro las maquinarias existentes en dicha caseta; qne la caseta alndida tiene nn valor aproximado de quinientos dólares, y no de dos mil en qne la ha valorado el demandante; que no es cierto que el demandante le haya exigido nunca la venta del terreno aludido, como no es cierto que el deponente se haya comprometido en tiempo alguno a venderle dicho solar al demandante por ninguna suma de dinero.
Don Juan Gregory, anterior abogado del demandante, dice que fue quien, como abogado del demandante, redactó la demanda original en este caso; que una vez registrada la re-beldía, el abogado señor Miguel Guerra Mondragón le su-plicó cierta vez en la calle que le abriera la rebeldía, porque el dicho señor Guerra, con motivo de su campaña electoral, no había tenido tiempo para preparar la defensa de los de-mandados; que el deponente, sabiendo que si Guerra pedía la prórroga a la corte, ésta se la concedería, le concedió dos meses para contestar la demanda, no sólo por las razones expuestas por el señor Guerra sino también por la razón principalísima de encontrarse la corte en vacaciones; que el deponente preparó y redactó la demanda original en este caso de acuerdo con los datos suministrados por el deman-dante; y que hizo constar en dicha demanda original todos los datos que le suministró Fernández.
El proyecto de contestación que se acompañó con estas declaraciones juradas, después de negar en términos gene-rales y de una manera especial los hechos de la demanda, afirma que el contrato extrajudicial celebrado entre deman-dante y demandados en el mes de marzo de 1916 fué elevado a escritura pública ante el notario don Damián Monserrat y Simó en primero de enero de 1917, ratificando ambas partes las estipulaciones y convenios acordados en el primer con-trato extrajudicial. Es incierto que los demandados se com-prometieran ni de palabra, ni por escrito, ni por ningún otro medio, a venderle al demandante el solar que ocupa en la *813caseta a que se refiere la demanda enmendada por precio de quinientos (500) dólares, ni por ningún otro precio. Y ale-gan los demandados qne es parte principalísima y esencial, tanto del contrato extrajudicial aludido como del ratificado más tarde ante el notario Monserrat, qne al terminar y ven-cer el término del contrato de arrendamiento el demandante no tendrá derecho algnno a la caseta construida, la cual pa-sará a ser propiedad de los demandados.
Los demandados alegan qne, lejos de ser cierto el dis-gusto habido entre el demandante y sus socios por los motivos qne aparecen en la demanda enmendada, el demandante ha venido pagando sin interrupción alguna el canon de arren-damiento aun después de ocurrida la divergencia alegada en dicha demanda entre él, el demandante, y los demandados. Los demandados niegan que el demandante les exigiera la venta del solar qne aquél ocupa, en ningún momento durante la vigencia de dicho coütrato de arrendamiento; y, alegan, además, que el demandante Cándido Fernández en varias ocasiones ha admitido y confesado a ciertas personas no te-ner derecho ninguno de opción de compra al terreno aludido. Niegan además los demandados, haber asegurado a sn nom-bre la caseta aludida, en la compañía de seguros a que se refiere la demanda enmendada y niegan también haber ase-gurado las maquinarias existentes en dicha caseta.
En el caso de Gutiérrez v. Foix, 23 D. P. R. 73, 75, al in-terpretar el artículo 140 del Código de Enjuiciamiento Civil, citamos con aprobación de un caso de California lo siguiente:
“Este es un precepto reparador, y, de acuerdo con las prescrip-ciones del artículo 4 del propio código el cual exige que sea liberal-mente interpretado con el fin de que se cumplan sus fines y promueva la justicia, se observa mejor resolviendo los casos por sus méritos sustanciales más bien que atendiendo estrictamente a las reglas téc-nicas de procedimiento. La discreción de la corte debe siempre ser ejercitada de conformidad con el espíritu de la ley y de tal modo que más bien ayude que impida o destruya los fines de la justicia, considerando los meros tecnicismos como obstáculos que lian de ser *814vencidos más bien que como principios a los cuales ha de darse efecto en derogación del derecho sustancial.”
Los hechos anteriormente relacionados no revelan que se haya cometido ningún abuso de la amplia discreción ejer-citada por nuestras cortes sentenciadoras en cuestiones de esta índole.
Eesnelto así el caso por sus méritos, haciendo caso omiso de las cuestiones planteadas en la moción de los demanda-dos para enmendar la transcripción de autos, no tenemos necesidad de resolver ni las cuestiones así planteadas, ni la moción de desestimación que se presentó después de la vista de este caso.
Es de confirmarse la orden recurrida.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.